Title: Bowie and Kurtz to James Monroe, 18 August 1813
From: Bowie and Kurtz
To: Monroe, James


Sir.
George Town 18th August 1813
As you were pleased to say to our Senior, at the interview he had the honor to have with you on Saturday last, that you would take into consideration, and give an early answer, to the proposal he made to you, of trying our claim on the United States, for the ship Allegany and our part of her Cargo, lost at Gilbraltar in their service, in the form of an amicable Suit, in one of the Courts of the United States—We now beg leave formally to propose to you that mode of settlement. To us it appears least exceptionable and most likely to do justice to both parties, and at all events will save much time and expense, for should we be obliged to resort to Congress they must take time to understand the case, and probably it might then be productive of many days discussion the expense of which would exceed the amount of the claim.
Should you think proper to meet our Views, which we hope you will do, we propose that the suit be instituted in the Circuit Court of Pensylvania, and that it be brought to trial at the ensuing Session in October. We have the honor to be Sir Your mo: obd Servts.
Bowie & Kurtz
P.S. We prefer the Pensylvania Court, because it will be convenient to our Counsel, who reside in Philadelphia.
